— In an action to recover damages for fraud and to rescind a certain release, in which action defendant counterclaimed, inter alia, to recover moneys paid as guarantor on behalf of plaintiff, the parties cross-appeal from a judgment of the Supreme Court, Nassau County, entered June 21, 1976, which, after a nonjury trial, inter alia, adjudged that the release signed by plaintiff was null and void. Judgment affirmed, with costs to plaintiff. The facts of the case are adequately set forth in the opinion of Mr. Justice Harnett. We hold that the determination of the trial court was properly made. Hopkins, J. P., Shapiro, Hawkins and Suozzi, JJ., concur. [86 Misec2d 895.]